                             Case 3:19-cv-08220-DWL Document 1 Filed 07/26/19 Page 1 of 5



                        TODD A. RIGBY, Bar No. 013383
                    1   Todd.Rigby@lewisbrisbois.com
                        SHAWN M. PETRI, Bar No. 022642
                    2   Shawn.Petri@lewisbrisbois.com
                        LEWIS BRISBOIS BISGAARD & SMITH LLP
                    3   Phoenix Plaza Tower II
                        2929 North Central Avenue, Suite 1700
                    4   Phoenix, Arizona 85012-2761
                        Telephone: 602.385.1040
                    5   Facsimile: 602.385.1051
                        Firm email: azdocketing@lewisbrisbois.com
                    6   Attorneys for AJT Trucking, Inc.

                    7                              IN THE UNITED STATES DISTRICT COURT
                    8
                                                              DISTRICT OF ARIZONA
                    9
                        Geoffrey Cosman and Diane Cosman,                   No.
                   10 Individually and/or as Husband and Wife,
                   11                      Plaintiffs,
                                                                            NOTICE OF REMOVAL
                   12             vs.
                   13
                        Enodio Borrero and Jane Doe Borrero,
                   14   Individually and/or as Wife and Husband;
                        Multi Image Group, Inc., A Florida
                   15   Corporation; AJT Trucking, Inc., A Florida
                        Corporation; John Does I-X and Jane Does I-
                   16   X, individually and/or as Husband and Wife;
                   17   BLACK CORPORATIONS I-X and WHITE
                        LIMITED PARTNERSHIPS I-X,
                   18
                                           Defendant.
                   19
                   20            Pursuant to 28 U.S.C. §§ 1332, 1441(a), and 1446, Defendant AJT Trucking, Inc.
                   21
                        (“AJT”) removes this action from the Superior Court of Arizona, Yavapai County, Case No.
                   22
                        CV2019-80168, to the United States District Court for the District of Arizona – Flagstaff
                   23
                   24 Division. In support of removal, AJT states as follows:
                   25 I.         STATUS OF STATE COURT ACTION
                   26
                                 1.        On June 17, 2019, Plaintiffs filed their Complaint against AJT in the Superior
                   27
LEWIS              28
                        Court of Arizona, Yavapai County.
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4847-5370-2301.1
                             Case 3:19-cv-08220-DWL Document 1 Filed 07/26/19 Page 2 of 5




                                 2.        AJT was served on June 26, 2019. A copy of the Complaint is attached along
                    1
                    2 with copies of all processes, pleadings and orders filed with the Superior Court are attached to
                    3 this Notice of Removal as required by 28 U.S.C. § 1446(a), see Exhibit A.
                    4
                                 3.        AJT filed its responsive pleading on July 16, 2019. AJT filed a Notice of Filing
                    5
                        Notice of Removal in the state court action. A true and correct copy of the Notice is attached
                    6
                    7 hereto as Exhibit B.
                    8            4.        Defendants Borrero and Multi Image Group, Inc. have been voluntarily
                    9
                        dismissed from the lawsuit. See Exhibit A.
                   10
                                 5.        As stated in more detail below, this case is properly removed pursuant to 28
                   11
                   12 U.S.C. § 1441 because AJT satisfied the procedural requirements for removal and because this
                   13 Court possesses diversity jurisdiction over this action, which involves citizens of different
                   14
                        States and an amount in controversy exceeding $75,000, exclusive of interest and costs. See
                   15
                        28 U.S.C. § 1332.
                   16
                   17 II.        AJT SATISFIED THE PROCEDURAL REQUIREMENTS FOR REMOVAL

                   18            6.        Plaintiffs filed their First Amended Complaint on June 17, 2019, and served AJT
                   19
                        on June 26, 2019. This Notice of Removal is timely under 28 U.S.C. § 1446(b).
                   20
                                 7.        Venue in this Court is proper under 28 U.S.C. § 1441(a) because the Superior
                   21
                   22 Court of Arizona, Yavapai County, is located within the Flagstaff Division of the District of
                   23 Arizona. Thus, this Court “embrac[es] the place where such action is pending.” 28 U.S.C. §
                   24
                        1441(a).
                   25
                                 8.        No prior notice of removal has been filed.
                   26
                   27            9.        In accord with 28 U.S.C. § 1446(d) and Local Rule of Civil Procedure 3.6(a),
LEWIS              28 AJT served the other parties with a copy of the Notice of Removal and filed a copy of the
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4847-5370-2301.1                                   2
                               Case 3:19-cv-08220-DWL Document 1 Filed 07/26/19 Page 3 of 5




                        Notice of Removal in the Superior Court of Arizona, Yavapai County. Copies of all pleadings
                    1
                    2 and other documents previously filed for the matter removed to this Court are attached as
                    3 Exhibit A as required by Local Rule of Civil Procedure 3.7(b).
                    4
                        III.     DIVERSITY JURISDICTION
                    5
                                 10.       Under 28 U.S.C. § 1332(a), this Court has original jurisdiction over a civil
                    6
                    7 action between citizens of different states in which the matter in controversy exceeds $75,000,
                    8 exclusive of interest and costs.
                    9
                                 11.       AJT, is a Florida corporation with its primary place of business in Florida. AJT
                   10
                        is a citizen of Florida for diversity purposes under 28 U.S.C. § 1332(c)(1).
                   11
                   12            12.       Plaintiffs Geoffrey and Diane Cosman are citizens of Winnipeg, Manitoba

                   13 (Compl., ¶ 3). Therefore, Plaintiffs are a citizens of Canada for diversity purposes under 28
                   14
                        U.S.C. § 1332(c)(1).
                   15
                                 13.       Typically, the amount in controversy is determined by the allegations in the
                   16
                   17 Complaint. Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 400 (9th Cir. 1996).
                   18 However, because the Complaint in this action does not specify the amount of damages
                   19
                        Plaintiff seeks, AJT must show by a preponderance of the evidence that the amount in
                   20
                        controversy exceeds $75,000 - exclusive of interest and costs. Id.; Necessary v. State Farm
                   21
                   22 Auto. Ins. Co., 359 Fed. Appx. 807, 810 (9th Cir. 2009).
                   23            14.       “Under this burden, the Defendant must provide evidence establishing that it is
                   24
                        ‘more likely than not’ that the amount in controversy exceeds [75,000].” Welsh v. New
                   25
                        Hampshire Ins. Co., 843 F. Supp. 2d 1006, 1009 (D. Ariz. 2012). “The party seeking removal
                   26
                   27 does not need to establish what damages the Plaintiffs will recover, but only how much is in
LEWIS              28 controversy between the parties.” Blomberg v. Serv. Corp. Intern., 639 F.3d 761, 763 (7th Cir.
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4847-5370-2301.1                                   3
                             Case 3:19-cv-08220-DWL Document 1 Filed 07/26/19 Page 4 of 5




                        2011); Kovacs v. Chesley, 406 F.3d 393, 396 (6th Cir. 2005) (“The test for whether the
                    1
                    2 jurisdictional amount has been met considers whether the Plaintiff can succeed on the merits
                    3 in only a very superficial way.”); see also Lewis v. Verizon Commc’ns, Inc., 627 F.3d 395, 400
                    4
                        (9th Cir. 2010) (“The amount in controversy is simply an estimate of the total amount in
                    5
                        dispute, not a prospective assessment of . . . liability”).
                    6
                    7            15.       “[T]he inquiry into the amount in controversy is not confined to the face of the
                    8 Complaint.” Welsh, supra.
                    9
                                 16.       Plaintiffs allege that as a result of Defendant’s negligence they each suffered
                   10
                        physical injuries which required medical treatment and resulted in the loss of gainful
                   11
                   12 employment. Upon information and belief, each Plaintiff incurred in excess of $20,000 in
                   13 medical bills.
                   14
                                 17.       Additionally, Plaintiffs each demanded in excess of $75,000.
                   15
                                 18.       Given the injuries in this claim and the demands, the “amount in controversy” is
                   16
                   17 in excess of $75,000, exclusive of interest and costs.
                   18            19.       Therefore, under Section 1332 of Title 28, United States Code, this Court has
                   19
                        subject matter jurisdiction over this civil action.
                   20
                                 DATED this 26th day of July, 2019.
                   21
                   22                                                 LEWIS BRISBOIS BISGAARD &
                                                                      SMITH LLP
                   23
                   24
                                                                      By       /s/ Shawn M. Petri
                   25                                                           Todd A. Rigby
                                                                                 Shawn M. Petri
                   26                                                           Attorneys for AJT Trucking, Inc.
                   27
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4847-5370-2301.1                                   4
                             Case 3:19-cv-08220-DWL Document 1 Filed 07/26/19 Page 5 of 5




                                                      CERTIFICATE OF SERVICE
                    1
                    2            I hereby certify that on July 26, 2019, I electronically transmitted the attached
                    3 document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
                    4
                        Notice of Electronic Filing and deposited the same in the U.S. Mail to the following CM/ECF
                    5
                        registrants:
                    6
                    7 Matthew Feinman
                      David Panzarella
                    8 LERNER & ROWE, P.C.
                    9 2701 E. Camelback, Rd., Ste 140
                      Phoenix, AZ 85016
                   10 Attorneys for Plaintiff
                   11
                       /s/ Laura M. Nagelkirk
                   12 33219-704
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4847-5370-2301.1                             5
